Title: To George Washington from John Trumbull, 18 September 1798
From: Trumbull, John
To: Washington, George



Sir
London Septr 18th 1798

By the Ship Nancy, Captain Davidson bound to Alexandria, I have sent a small Box, addressed to you, and containing the Four Pair of Prints for which you did me the honour to subscribe so long since, and two Volumes which I was requested by my friend Mr West to forward to you with his best Respects: the prints are the finest impressions and, for security are rolled, and enclosed in a Tin Case. I hope they will come safely to your hands, and meet your approbation.
I hope also that the pair which I had the Honour to send to you by the Suffolk, Capt. Lovell to Alexandria, in March last, came safe.

In common with my Countrymen and the World, I am happy to see you again the Defender and Guardian of our Country; and I earnestly hope that the result of the Task which you now assume will prove as beneficial to mankind, and as glorious to yourself as was your former Command. I beg my best Respects to Mrs Washington, and Am, with the highest Respect, sir Your most obedient and Obliged Servant

Jno. Trumbull

